Citation Nr: 0404221	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for disability of the 
cervical, thoracic, and lumbar spine to include as secondary 
to service-connected residuals of an injury to Muscle Group 
(MG) XXII.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of an injury to the neck involving Muscle Group 
(MG) XXII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  

The RO denied entitlement to service connection for a 
cervical, thoracic, and lumbar spine disorder including as 
secondary to service-connected residuals of an injury to the 
neck involving muscle group XXII with scar, and an increased 
evaluation for residuals of an injury to the neck involving 
muscle group XXII with scar.

The Board in June 2003 remanded this case to the RO for 
further development of the claim based on direct and 
secondary service connection.  The case was recently returned 
to the Board for appellate consideration.  

In August 2003 the RO affirmed the determinations previously 
entered, and granted a separate 10 percent evaluation for a 
traumatic scar on the left lateral posterior neck.  There is 
no notice of disagreement on file regarding the initial 
evaluation for the scar or the effective date of the award.   

The attention of the RO is directed to the veteran's letter 
received in July 2003 wherein he appears to raise the new 
issue of service connection for a cardiovascular disorder and 
reopen a claim of service connection for spinal meningitis 
that the RO considered and denied in March 1946.  As these 
issues have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and any appropriate adjudicative 
action warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The probative and competent evidence does not establish a 
nexus between a motor vehicle accident during military 
service or the service-connected disability to MG XXII and a 
disability of the cervical, thoracic, or the lumbar spine 
from degenerative joint disease, degenerative disc disease, 
scoliosis or spinal stenosis, all initially shown many years 
after military service. 

2.  The severe disability of MG XXII is compensated with the 
maximum schedular evaluation available for limitation of neck 
movement. 

3.  The veteran is shown by competent evidence to have a 
winged scapula disability of the long thoracic nerve; it 
affects the nondominant extremity and is linked by competent 
evidence to the injury he sustained in military service.  

4.  The claim of entitlement to service connection for the 
disability of the spine does not present a question of 
medical complexity or controversy so as to warrant referral 
for an IME opinion.


CONCLUSIONS OF LAW

1.  Disability of the cervical, thoracic, or the lumbar spine 
was not incurred in or aggravated by military service, is not 
proximately due to, the result of, or aggravated by a 
service-connected disability; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  The criteria for an evaluation in excess of 30 percent 
for traumatic wound to the neck involving MG XXII, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.73, Diagnostic Code 5322 
(2003).

3.  The criteria for a separate 20 percent evaluation for 
disability of the long thoracic nerve as a residual of the 
service-connected traumatic wound of the neck involving MG 
XXII have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 
8519 (2003).

4.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Disorder of the cervical, thoracic and lumbar spine

The service medical records, VA examination in 1946 and 
reexamination in 1961, which included an X-ray of the 
cervical spine, are collectively unremarkable for any 
reference to degenerative joint disease, degenerative disc 
disease or spinal stenosis.  Service connection was 
established immediately following the veteran's release from 
military service for a disability rated essentially as 
traumatic wound, MG XXII.

The veteran supported his claim filed in January 2000 with 
private medical records that include a March 2000 statement 
from BAD (initials), MD, that the loss of use of the left 
trapezius muscle could be causing some of the back pain the 
veteran experienced.  A contemporaneous physical therapy 
report notes the veteran's report of lumbosacral region disc 
involvement and osteophyte formation.  The radiology reports 
from 1993 show the impression was multiple disc protrusion in 
several of the lumbar vertebrae causing spinal stenosis at 
the affected levels.  There was left-sided foraminal 
narrowing at L4-5.  The diagnostic impression for a magnetic 
resonance imaging (MRI) of the lumbar spine in 1999 was L1-5 
spinal stenosis and multilevel degenerative disc disease.  
The VA clinical records also dated in 1999 noted degenerative 
disc disease in the lower thoracic spine as well as in the 
lumbar spine and referred to degenerative joint disease.  

The VA examiner in June 2000 reviewed the claims file and 
noted previously reported degenerative disc and joint 
disease.  The current evaluation found multilevel 
degenerative disc disease and joint disease at various levels 
in the cervical spine and the lumbar spine.  A VA orthopedic 
examiner in July 2000 noted pertinent spine radiology from 
1999 and 2000.  The diagnoses included cervicothoracic/lumbar 
scoliosis not related to an injury of October 1945 on a more 
probable than not basis, degenerative arthritis and 
degenerative disc disease of the cervical, thoracic and 
lumbar spine not related to injury of October 1945 on a more 
probable than not basis, and lumbar spinal stenosis and 
peripheral neuropathy not related to injury of October 1945 
on a more probable than not basis.

The examiner opined that the veteran's symptoms were based on 
degenerative changes and were a progression of disease 
separate from the trauma he sustained in October 1945 and 
which had resulted in spinal stenosis and was the basis for 
his complaints at the present time.  .  

A VA examiner in December 2001 noted the veteran related his 
longstanding spine problems to an accident in military 
service, that he had his trapezius severed and was currently 
concerned that this muscle imbalance accelerated the 
degenerative change in his spine.  Reportedly a therapist 
agreed with him and he had submitted the report to VA.  

The veteran in July 2003 provided a statement in response to 
the RO request for additional evidence and argument.  He 
recalled the motor vehicle accident during his military 
service and stated that his hip joints and back pain were 
getting worse.

A VA examiner in July 2003 stated that the veteran's service 
file and claims file and radiology reports of the spine had 
been reviewed.  He recorded that he had interviewed the 
veteran.  The examiner's final assessment was neck pain, 
thoracic spine and lumbar spine all secondary to degenerative 
joint disease.  The examiner did not think that the accident 
in 1945 with laceration of the trapezius was aggravating 
beyond natural progression the degenerative joint disease of 
the neck, thoracic spine and lumbar spine.  
The examiner reported being unable to establish a 
relationship between the laceration of the neck and the 
disease of the three spine segments.  The examiner thought 
that it was less likely than not that the injury to the long 
thoracic nerve and subsequent winging of the scapula led to 
the problems of the neck, thoracic or lumbar spine.


Increased Evaluation

The service medical records of treatment after a motor 
vehicle accident report winging of the left scapula.  The 
clinical records and a medical board evaluation show the 
diagnosis of cervical plexus neuritis.  The RO initially 
assigned a 30 percent evaluation for MG XXII (Diagnostic Code 
5322) and that rating is now protected under 38 C.F.R. 
§ 3.951 (2003).  

Winging of the left scapula was also noted on the VA 
examination in 1961 and in June 2000.  There was also a range 
of motion for the cervical spine and functional impairment 
reportedly on account of the hips.  The veteran also reported 
constant neck stiffness.  As noted previously Dr. BAD 
reported in early 2000 that the veteran had loss of use of 
his left trapezius muscle.

The VA orthopedic examiner in July 2000 noted the veteran was 
right-handed.  There was a report of neck stiffness and some 
atrophy of the left paracervical muscles.  The examiner 
recorded that the left shoulder was distinctly higher than 
the right.  He had good strength in the major muscle groups 
of the upper extremities and normal supraspinatus, 
infraspinatus and subcapsularis function in the left upper 
extremity.  Reflexes were 2+ and symmetrical in the upper 
extremities.  Light touch, pin, thermal, joint and vibratory 
senses were normal in the upper extremities.  The diagnoses 
included laceration, left side of the neck related to injury 
of October 1945 on a more probable than not basis.  Residual 
weakness of the serratus anterior muscle, left, related to 
injury of October 1945 on a more probable than not basis.  
The examiner also found that the sensory deficit of the 
greater auricular nerve related to the in-service injury had 
resolved.  The examiner opined that there was no increase in 
the ratable impairment related to the October 1945 injury. 

A more recent VA clinical record shows a decreased range of 
motion of the neck was reported on one occasion in 2003 with 
the assessment of suspected degenerative joint disease of the 
neck.  

The veteran in July 2003 provided a statement in response to 
the RO request for additional evidence and argument.  He 
stated that he had had severe pain under the left shoulder 
blade for more than 50 years when there was a weather change 
and this had been progressively worse over the years.   

A VA examiner in July 2003 noted the reported winging of the 
scapula during military service, a change in diagnosis to 
cervical plexus injury and the initial belief that it was due 
to spinal accessory nerve with atrophy and winging of the 
scapula.  According to the report, the veteran had not had 
weakness, numbness or paralysis of the hand or arm, and his 
neck numbness had largely improved.  Pertinently, he was able 
to shrug his shoulders against resistance, and there was no 
evident weakness or sensory loss in the left upper extremity, 
although he reported some numbness of all fingers of both 
hands in the last two years.  The reflexes were normal as 
were the medial, radial and ulnar muscle and nerve groups of 
the left forearm and hand.  Triceps appeared to be intact and 
there was normal bulk in the left trapezius muscle.  There 
appeared to be slightly diminished muscle bulk on contraction 
of the left sternocleidomastoid muscle when turning the head 
to the right.  

The examiner reported clear winging of the scapula when the 
veteran stood facing a door, pushing it, putting his arms at 
the horizontal level and bracing himself against the door.  
According to the examiner, muscle strength testing except for 
the winging appeared to be normal.  The initial assessment 
was trapezius laceration many years old with evidence of 
spinal accessory nerve damage and winging of the scapula.  A 
final assessment was status post trapezius laceration with 
injury to the spinal accessory nerve and subsequent winging 
in the scapula and trapezius weakness.

The examiner stated that regarding loss of function for the 
neck from the standpoint of affecting work, the veteran did 
not lose his job because of neck pain and that he had given 
up certain recreational activities.  
In response to the remand question regarding functional 
impairment from MG XXII disability, the examiner stated there 
was some weakened movement on elevation of the left arm, and 
slight reduced range of motion in the left upper extremity 
that did not give him much in the way of incoordination.  

The examiner stated that to raise his arm up he had to force 
the shoulder backward and then up, but that movement did not 
appear to be causing pain.  The examiner did not think that 
it affected his ability to perform average employment in a 
civil occupation.  As for complaints of pain, the examiner 
noted a slight grimace with elevation, that there was no 
atrophy, but there was winging of the scapula.  The examiner 
stated that the muscles were affected by damage probably to 
the spinal accessory nerve and that no sensory loss to the 
neck was found.  

The examiner provided an amended report that summarized the 
examination.  The examiner stated that no sternocleidomastoid 
or trapezius weakness was found, but definite winging of the 
scapula.  The examiner stated that in light of the findings, 
the most likely diagnosis was that of an injury of the long 
thoracic nerve rather than the spinal accessory nerve as the 
long thoracic nerve was much more subject to trauma of the 
trapezius area, and this led to winging of the scapula.  The 
examiner stated that this likelihood would explain why there 
are minimal sensory changes and almost exclusively motor 
changes because the long thoracic nerve "is not more motor 
than sensory".  


Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When, in the judgment of the Board, expert medical opinion, 
in addition to that available within the Department, is 
warranted by the medical complexity or controversy involved 
in an appeal case, the Board may secure an advisory medical 
opinion from one or more independent medical experts who are 
not employees of the Department. 

(b) The Secretary shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board. Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution. 

(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall furnish 
the claimant with a copy of such opinion when it is received 
by the Board. 
38 U.S.C.A. § 7109.

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs. Opinions 
will be secured, as requested by the Chairman of the Board, 
from recognized medical schools, universities, clinics, or 
medical institutions with which arrangements for such 
opinions have been made by the Secretary of Veterans Affairs.  
An appropriate official of the institution will select the 
individual expert, or experts, to give an opinion.

For purposes of this section, the term "the Board'' includes 
the Chairman, the Vice Chairman, any Deputy Vice Chairman, 
and any Member of the Board before whom a case is pending.  
38 C.F.R. §  20.901.

The appellant or representative may request that the Board 
obtain an opinion under Rule 901 (Sec. 20.901 of this part). 
The request must be in writing.  It will be granted upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal which warrants such an opinion.  38 C.F.R. 
§ 20.902.


Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2003).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2003), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999); 
Francisco, supra.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Group XXII, function: rotary and forward movements of the 
head; respiration; deglutition. Muscles of the front of the 
neck: (Lateral, supra-, and infrahyoid group.) (1) Trapezius 
I (clavicular insertion); (2) sternocleidomastoid; (3) the 
``hyoid'' muscles; (4) sternothyroid; (5) digastric.  For a 
severe disability a 30 percent rating is provided.  For a 
moderately severe disability a 20 percent rating is provided.  
For a moderate disability a 10 percent rating is provided and 
for a slight disability a 0 percent rating is provided.  Code 
5322.

The term ``incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Long thoracic nerve, paralysis of (nondominant extremity): 
complete; inability to raise arm above shoulder level, winged 
scapula deformity shall be rated 20 percent.  Incomplete: 
severe 20 percent, moderate 10 percent and mild 0 percent.  
Note: Not to be combined with lost motion above shoulder 
level.  38 C.F.R. § 4.124a, Diagnostic Code 8519.

Principles of combined ratings for muscle injuries: (a) A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b) For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  
(d) 	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  
Service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  (iii) 	Objective findings. Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  

(3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  



(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) 	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)	 Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) 	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  
For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. 

The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  When a claimant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified mainly at 
38 U.S.C.A. §§ 5103 and 5107 as amended).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 
appeared to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

However, in VAOPGCPREC 07-03, the VA General Counsel withdrew 
11-00 concluding that VA's August 2001 final-rule notice 
amending 38 C.F.R. § 3.159 expressly and validly provided 
that VA's regulations implementing the VCAA will apply to all 
claims that were pending before VA as of November 9, 2000, 
and that any further reliance on VAOPGCPREC 11-00 was 
unnecessary.  The veteran's claims for service connection and 
a rating increase were pending on the date the VCAA was 
enacted.

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore the 
VCAA is applicable to the claims being considered herein.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  For example, the RO 
correspondence early in 2000 was directed to the claim of 
service connection and records were obtained pursuant to that 
request.  Then the veteran received VA examinations in 2000.  

Thereafter the RO rating decision in August 2000 and the 
statement of the case in October 2000 apprised him of the 
reasons for denying all claims.  He received another VA 
examination late in 2001 and then he was contacted in August 
2002 and advised VA that he did not have any additional 
evidence or argument.  Thus through this series of 
correspondences the RO notified the veteran of the types of 
evidence required to substantiate his claim and that VA would 
assist him in obtaining records.  

More recently, the Board issued a VCAA notice letter that 
complied with the current standard for notice, including an 
invitation for the veteran to submit any relevant evidence he 
possessed.  Then the Board through the June 2003 remand once 
again had the RO to issue a comprehensive VCAA notice letter, 
and in addition obtain examinations and carefully consider 
all bases of entitlement for service connection and increased 
rating.  

The RO letter in June 2003 essentially complied with the 
notice that the Board wanted to insure the veteran received.  
In addition VA examinations were obtained that that conformed 
with the remand directive.  Thereafter, the RO issued a 
supplemental statement of the case and the representative 
provided additional argument in response.  

In sum, the RO and the Board have fulfilled the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the Board advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
provided with notice of what is required to substantiate his 
claim.  
The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained that could be obtained.  The RO 
obtained VA treatment records and private treatment records.  
He has not indicated that there are any additional records 
that would assist him in his claims.  He did respond to the 
VCAA letters.  

Moreover, his representative submitted statements on his 
behalf most recently in January 2004 that are indicators that 
there is no additional evidence or argument to be presented, 
and that the case should be considered by the Board.  The 
newly published rating scheme for limitation of motion of the 
spine would not provide any basis for a higher evaluation of 
the cervical spine than currently assigned which is the 
maximum evaluation absent unfavorable ankylosis linked to a 
service-connected disability.  Thus not considering the 
changed regulation would be harmless error, if error at all.  
See 68 Fed. Reg. 51454-51458 (Aug. 23, 2003).

One additional point regarding the duty to assist in the 
question of service connection requires discussion.  The 
representative in January 2002 referred to 38 C.F.R. § 3.328 
that, in essence, is a request for an opinion from an 
independent medical expert (IME).  Although that regulation 
is directed to the RO the Board has similar authority under 
38 U.S.C.A. § 7109.  This is a discretionary authority.  The 
Board did not seek an IME opinion and there has been no 
further request for such an opinion.  

There is no conferred right to an outside expert's opinion 
and, as noted herein, the Board's authority to seek an 
outside opinion is purely discretionary.  See, Winsett v. 
West, 11 Vet. App. 420, 425-26 (1998).  See also  Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), quoting from Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) that the operative word 
"may" in a regulation clearly indicates discretion).  See 
also Malone v. Gober, 10 Vet. App. 539, 544 (1997) holding 
that the use of the word "may" connotes complete unfettered 
discretion and noting with approval Corey v. Derwinski, 3 
Vet. App. 231, 235 (1992) and Scott v. Brown, 7 Vet. App. 184 
(1994) regarding the use of the term "may" in 38 C.F.R. 
§ 3.109.  
The Board believes it is not an abuse of discretion to deny 
the request.  For example, the representative did not direct 
any argument regarding the Board development in not seeking 
an IME opinion after having made that request.  Nor has the 
request been pursued in subsequent argument after the Board 
remand.  The argument did not offer any reasoning to support 
the medical complexity or controversy elements that would 
support such a request.  Given these considerations, the 
Board believes there is no basis for an IME opinion and that 
it acts within its discretion in denying the request.  The 
Board has made the required finding and conclusion, as this 
is viewed as a material issue.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for chronic 
disorder of the spine on a direct, presumptive or secondary 
basis.


The veteran has, on the basis of the medical evidence of 
record, degenerative disc and joint disease of each major 
segment of the spine and spinal stenosis that have required 
treatment over previous years.  He satisfies the requirement 
that he have the claimed disability, as the evidence of 
record has shown chronic acquired disorders of the spine.  

In any event, the record prior to the early 1990's shows that 
the spine was normal, and that no disorders were found on 
examination in service or for years thereafter.  Thus, this 
fact supports the conclusion that no chronic acquired 
disability of the spine was demonstrated prior to separation 
from service.  Moreover, the veteran reported to VA soon 
after the separation examination, and the record then, or in 
1961, is devoid of evidence of continuity of symptomatology 
for a spine disorder.  See Savage, Voerth, McManaway, supra.  
Finally, there is no competent medical evidence linking a 
chronic acquired disorder of the spine, including scoliosis, 
to military service or to a service-connected disability.  
Nor is arthritis reported to have been present within the 
applicable presumptive period.

The Board notes that the veteran is a layperson and that his 
statements addressing causation or etiology cannot 
competently address such medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  What competent examiners have 
concluded is that the current disorders of the spine are not 
linked to the injury incurred in military service or to a 
service connected disability.  

Although one physician has indicated that some back pain 
could be linked to the service connected disability, that is 
not the equivalent of stating that the underlying disorder 
causing the pain is linked to military service or the service 
connected disability.  Further, the medical opinions that 
were obtained to address question of incurrence on a direct 
or secondary basis or aggravation responded to questions 
posed that reflected the standard of applicable law and 
regulations.  There is no competent evidence offered to rebut 
the medical opinions against the claim.  It should be noted 
that the VA examiners in 2000 and 2003 carefully reviewed the 
record in formulating their opinions against service 
connection.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for chronic acquired 
disorder of the spine.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Increased Evaluation

The Board is satisfied that as a result of the Board remand 
and RO development prior thereto, all relevant facts have 
been properly developed to their full extent and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  See also 
Stegall v. West, 11 Vet. App. 268 (1998), requires that the 
Board ensure compliance with the terms of a remand unless 
such failure to comply is shown to have not prejudiced the 
appellant.  

The Board sought to have a record that would support an 
informed determination and asked the RO to request additional 
medical evidence from the veteran and obtained VA 
examinations.  The RO was conscientious in developing the 
record and the Board is satisfied that all relevant facts 
have been developed to the extent possible and that no 
further duty to assist exists with respect to the claim.  The 
veteran has been provided VA examinations, most recently in 
2003, and they are probative of the level of impairment from 
the residuals of his wounds.  

The medical examination records include sufficient detail 
regarding the disabilities to apply current rating criteria 
and are considered the best evidence for an informed 
determination of the veteran's current impairment from these 
disabilities.  Further, there has not been reported any other 
comprehensive evaluation or treatment since the examination 
report of 2003.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The examination reports did contain objective findings 
supporting the assessments.  The information appeared to 
provide essential objective examination findings rather than 
merely paraphrasing rating criteria.  

The Board recognizes that the revised rating criteria for 
muscle injuries were in effect prior to the recent claim for 
increase.  Therefore there is no question of which version is 
more or less favorable to the appellant.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  

Rating muscle damage to the muscles of the front of the neck, 
MG XXII, assesses principally movement of the head, 
respiration and deglutition and the presence of symptoms as 
reflected in the applicable alternative ratings for muscle 
injury as primary rating criteria for the ratings from 0 to 
30 percent.  The veteran has been provided the essential 
rating criteria.  Consideration of the appropriate rating 
relies essentially on the evaluation of limitation of head 
motion and other muscle injury rating elements.  

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive 
examinations that included complaints of pain and impaired 
neck function.  However, the 30 percent evaluation is the 
highest schedular evaluation available and it recognizes 
severe muscle disability.  As noted previously the rating is 
protected.  The recent examinations did show appreciable 
limitation of motion that was linked on the basis of 
nonservice-connected disability.  

The Board is mindful of a coexisting nonservice-connected 
joint disease of the cervical spine to which examiners have 
accorded due consideration and the application of 38 C.F.R. 
§ 4.14.  The evidence of probative value in view of the 
detailed description of pertinent evaluative criteria, viewed 
objectively, does preponderate against the claim for 
increase.  It supports a conclusion that the veteran's 
disorder from the standpoint of neck muscle disability 
approximates the level of impairment that a 30 percent rating 
would contemplate.  Since the veteran receives the highest 
rating under MG XXII consideration of a higher rating for 
pain under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The remaining question concerns a coexisting neurologic 
disorder of the long thoracic nerve.  The principles of 
combined rating would allow for separate ratings here, as the 
function affected is entirely different from MG XXII.  The 
principles of Esteban, supra support a separate evaluation.  
The VA General Counsel has held that the provisions of 
38 U.S.C. § 110, which prohibit a disability that has been 
continuously rated at or above any evaluation for 20 or more 
years for compensation purposes from thereafter being rated 
at less than such evaluation, are not violated when two or 
more service-connected disabilities, which have been 
erroneously rated as one disability (but not as the result of 
the combination of known or determinable separate disability 
evaluations under 38 C.F.R. § 4.25), at or above a specific 
evaluation for at least 20 years, are rerated as separate 
disabilities such that the combination of their evaluations 
equals or exceeds the prior specific evaluation.  VAOPGCPREC 
04-96.  This generally would permit the combined evaluation 
in this case that is consistent with section 4.55. 

Here the winged scapula is characteristic of the complete 
paralysis of the long thoracic nerve.  Severe incomplete 
paralysis would contemplate limitation of motion of the arm 
less than characteristic of complete paralysis.  In any event 
the rating is the same as the maximum rating for the 
nondominant extremity.  This rating is warranted in light of 
the clear explanation give on the 2003 examination.  This is 
a plausible rating provided for in the regulations as the 
winged scapula is linked to the injury during military 
service.  Thus, as the examiner in 2003 explained, there is 
no debate regarding service connection.  Indeed a wing 
scapula has been in evidence since military service.  See for 
example 38 C.F.R. § 4.14.  Accordingly, a separate 20 percent 
evaluation for disability of the long thoracic nerve of the 
nondominant extremity is warranted. 


Extraschedular Consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history showing limited treatment for 
the residuals to MG XXII.   

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO has provided the 
criteria for extraschedular evaluation and obviously 
considered them, and determined that the record did not 
support increased compensation benefits on this basis.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disabilities considered herein have not 
been shown to markedly interfere with employment, nor have 
they required frequent inpatient care.  The veteran's work 
history has been reported as well as evaluation of the 
disabilities that have limited his ability to work.

The record shows that the veteran worked for 37 years 
(through mid 1987) as an instrument, maintenance and project 
engineer, and that he described the work as not physically 
demanding.  The VA examiner in 2003 noted the veteran was 
retired and listed his numerous medical problems.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to service connection for disability of the 
cervical spine, thoracic spine and the lumbar spine to 
include as secondary to service-connected residuals of an 
injury to the neck involving MG XXII is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of an injury to the neck involving MG XXII is denied.

Entitlement to separate rating of 20 percent for residuals of 
an injury to the long thoracic nerve is granted, subject to 
the regulations governing the payment of monetary awards, to 
this extent the appeal for an increased rating is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



